DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0324005 A1 to Kobayashi et al.
As to claim 1, Kobayashi discloses a method for operating a display apparatus, the method comprising:
detecting a first change in a first sensor signal from a first sensor (Fig. 2-3B, 7, 8 and 13, paragraphs 0059-0061 and 0089-0091, where in step (S12, S13), object sensor (13) detects the movement of object (30));
performing a first action in response to the detection of the first change (Fig. 2-3B, 7, 8 and 13, paragraphs 0062-0066 and 0091, where in step (S13, S14) if the object (30) moves away from whiteboard (5), mark (51) is displayed);
detecting changes in the first sensor signal in a first period that starts in response to the detection of the first change, the first period having a predetermined length (Fig. 2-3B, 7, 8 and 13, paragraphs 0062-0066 and 0091-0093, where in steps (S15, S16) changes in the object sensor (13) signal are detected in response to step (S14) for a predetermined amount of time in step (S16));
maintaining the first action during an entirety of the predetermined length of the first period (Fig. 2-3B, 7, 8 and 13, paragraphs 0062-0066 and 0092-0094, where in step (S15), if the button is not touched, mark (51) remains until the predetermined amount of time has elapsed in step (S16)); and
performing a second action after the first period if a change in the first sensor signal last detected in the first period among the changes in the first sensor signal is different from the first change (Fig. 13, paragraphs 0092-0094, where in step (S16), it is determined a period has elapsed and either step (S11) displaying mark (54) is performed or step (S17) displaying mark (52) is performed),
wherein the second action is performed only after the entirety of the predetermined length of the first period has ended even if the change in the first sensor signal last detected in the first period occurs before the entirety of the predetermined length of the first period has ended (Fig. 13, paragraphs 0092-0094, where step (S11) is repeated after step (S16) when the predetermined amount of time has elapsed).
As to claim 2, Kobayashi discloses the operation method, wherein the second action is not performed after the first period if the change is the same as the first change (Fig. 13, paragraphs 0092-0094, where in step (S16), it is determined a period has elapsed and either step (S11) displaying mark (54) is performed or step (S17) displaying mark (52) is performed).
As to claim 3, Kobayashi discloses the operation method, wherein the change in the first sensor signal last detected in the first period behaves in such a way that a level of the first sensor signal transitions from a first level40 to a second level and the second level is then maintained for a second period (Fig. 2-3B, 7, 8 and 13, paragraphs 0059-0061 and 0089-0093, where in steps (S12-S14) the signal from the object sensor (13) changes from a first level to a second level when the object (10) is detected and is maintained until a button is touched in step (S15) or a predetermined amount of time has elapsed in step (S16)).
As to claim 4, Kobayashi discloses the operation method,
wherein a level of a second sensor signal from a second sensor is detected (Fig. 7, 8 and 13, paragraphs 0054 and 0063 and 0092-0094, where detection portion (102) detects object (30) touching a button),
the first action is performed in response to the detection of the first change in the first sensor signal in a situation in which the level of the second sensor signal is a third level (Fig. 7, 8 and 13, paragraphs 0052-0055 and 0089-0092, where mark (52) is displayed in response to object (30) moving away from the photographic space and the button (51) being pressed, sensed by sensors (101-103)), and
when the change in the first sensor signal last detected in the first period is a second change in the situation in which the level of the second sensor signal is the third level, the second operation is performed after the first period (Fig. 7, 8 and 13, paragraphs 0052-0055 and 0089-0092, where mark (52) is displayed in response to object (30) moving away from the photographic space and a time elapsed determined in step (S16)).
As to claim 5, Kobayashi discloses the operation method,
wherein a third action is associated with the first change based on a user's operation (Fig. 7, 8 and 13, paragraph 0094, where in step (S18) is it determined if object (30) has moved away from the photographic space), and
the third action corresponding to the first change is performed as the first action (Fig. 7, 8 and 13, paragraph 0094, where in step (S19) a photograph of the whiteboard is taken if object (30) has moved away from the photographic space).
As to claim 6, Kobayashi discloses the operation method, wherein
a fourth action is associated with a second change based on a user's operation (Fig. 7, 8 and 13, paragraph 0094, where in step (S20) photographic data is saved), and
the fourth action corresponding to the second change is 41performed as the second action (Fig. 7, 8 and 13, paragraph 0094, where step (S20) is performed after it is determined object (30) has moved away from the photographic space in step (S18)).
As to claim 7, Kobayashi discloses the operation method, wherein the first or second action is an action relating to display of an image based on image information stored in a storage device (Fig. 8 and 13, where in step (S10) an image (50) is given by PC (7)).
As to claim 8, Kobayashi discloses limitations similar to claim 1.  In addition, Kobayashi discloses a display apparatus comprising: one or more processors (Fig. 2, paragraph 0031, CPU (15)).
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to claims 1 and 8, on pages 5-6, lines 11-3, Kobayashi fails to disclose, “the second action is performed only after the entirety of the predetermined length of the first period has ended even if the change in the first sensor signal last detected in the first period occurs before the entirety of the predetermined length of the first period has ended”.  Examiner disagrees as Kobayashi discloses, “the second action is performed only after the entirety of the predetermined length of the first period has ended even if the change in the first sensor signal last detected in the first period occurs before the entirety of the predetermined length of the first period has ended” (Fig. 13, paragraphs 0092-0094, where step (S11) is repeated after step (S16) when the predetermined amount of time has elapsed).
Applicant argues, with respect to claims 2-7, on page 6, lines 4-6, since they are dependent on claim 1, they are in condition for allowance.  Examiner disagrees for the reasons stated above.
Applicant argues, on page 6, lines 7-9, the application is in condition for allowance.  Examiner disagrees for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627